Citation Nr: 1442444	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-40 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left ankle injury with decreased range of motion and subjective pain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a March 2013 Travel Board hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In June 2007, the Veteran filed a claim of entitlement to a TDIU, which encompassed the claims for increased disability ratings for each of her service-connected disabilities.  The RO denied the Veteran's TDIU claim in the October 2007 rating decision.  Subsequently, in June 2008, the Veteran submitted a VA Form 9 wherein she argued that she has been unsuccessful in finding a job suitable to maintain a normal life style.  She further described various problems and difficulties she experiences due to her service-connected headache and left ankle disabilities.  The Board finds that this, in actuality, constitutes a timely notice of disagreement (NOD) as to the October 2007 denial of the TDIU issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, this issue is on appeal and properly before the Board.

Through various written statements and during the March 2013 Board hearing, the Veteran has contended that she suffers from gastrointestinal and heart problems due to the prolonged use of nonsteroidal anti-inflammatory drugs (NSAIDs) that she has taken over the years for pain caused by her service-connected headache and left ankle disabilities.  As such, the issues of entitlement to service connection for a gastrointestinal disability and for a heart disability, as secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the March 2013 Board hearing, the Veteran testified that she has been receiving treatments from a private physician, Dr. Clay Gruesbeck, for about 4 to 5 years now.  The claims file only contains records from Dr. Gruesbeck, dated from September 2009 to April 2010.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Veteran also stated that she has been receiving ongoing treatments from VA.  Concerning this, the Board notes that when the claims on appeal were last adjudicated in an August 2012 supplemental statement of the case, the RO indicated that the Veteran's outpatient treatment records from the VA South Texas Health Care System, dated as lately as May 2010, had been reviewed.  However, the most recent VA treatment records currently associated with the claims file are dated in October 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Thus, the case must be remanded for the RO to obtain and associate with the claims file any private treatment records relating to the Veteran's service-connected migraine headaches and residuals of left ankle injury, as well as all updated VA outpatient treatment records dated from October 2009 to the present.

Finally, the RO has not yet issued a statement of the case (SOC) addressing the issue of entitlement to a TDIU.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA South Texas Health Care System (HCS) dated from October 2009 to the present.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any necessary authorization from the Veteran for release of records, obtain the Veteran's complete records from Dr. Clay Gruesbeck dated from June 2006.  All attempts to obtain these records should be documented in the claims file.  If the VA is unsuccessful in obtaining any identified records, the Veteran should be so notified.  Two attempts must be made to obtain the private medical records identified, unless the first attempt reveals that a second attempt would be futile.  If records are identified, but not obtained, the RO should (1) inform the Veteran of the nature of the records; (2) describe the efforts made to obtain them, and (3) inform the Veteran that the claim will be adjudicated based on the evidence available but that if the records are later submitted or obtained, the claim may be re-adjudicated.

3.  After completing the above, readjudicate the claims for increased ratings for headache and left ankle disabilities.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

4.  Issue a Statement of the Case, and notify the Veteran of her appellate rights, with respect to the issue of entitlement to a TDIU.  38 C.F.R. § 19.26 (2013).  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the October 2007 rating decision must be filed if this claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of this issue, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

